Mr. Justice Scott delivered the opinion of the Court: This action was brought on two promissory notes given in settlement of a deal in wheat between the parties, and the defense sought to be made is, that it was in the nature of a gambling transaction, and hence void under our statute. That some slight errors occurred on the trial, both in the admission of evidence and in the giving of instructions, is apparent, but it is so clearly proven the notes in suit were given for losses on wheat actually bought by plaintiffs for defendants, that we can not believe the slight errors complained of tended, in any degree, to produce the verdict that was rendered. The evidence is, the wheat was, in fact, purchased and paid for on account of defendants, and the fact it was to be delivered at a future day agreed upon did not bring it within the prohibition of the statute. Defendants could have had the wheat delivered to them if they had so elected. The fact defendants gave their notes in settlement is a concession the wheat was bought for them, and if not illegal, the contract was binding upon them. That it was a bona fide purchase is proven by a great preponderance of the evidence. The judgment will be affirmed. Judgment affirmed.